Title: To John Adams from Edmund Jenings, 5 September 1782
From: Jenings, Edmund
To: Adams, John



Brussels. September 5th. 1782
Sir

I have receivd Your Excellencys Letter of the 30th Ult., together with three Papers inclosed therewith. The last shall be sent as directed, and I trust they will give full Satisfaction. I informed your Excellency in my last, that Mr L. Proposed to return to America by the way of England, having Sollicitd a Passport for that purpose, which has been granted at the request of Lord Cornwallis. I since hear, that It is likely He will make Paris in his way—I wish He could be prevailed on to Stay in that City—the Commissions Shall meet Him there.
I daily expect to hear from my Confidential Mr. R. the news stirring in the great Capital. He will write freely and fully to me until then I Know not whether Oswald stil Continues there, Vaughan surely can be only depated to dine at Passy. He ought not to be suffered to open his Mouth but to put therein a little piece of A la Mode Beef.
It is said there has been a duel between Major Jackson and Commodore Gillon, wherein the former was wounded.
Should a Congress be held under the Powers given by Shelburne it will be the most numerous, that the World ever Saw, for what Prince or State in the four Quarters of the World is not interested in the future Peace. But all those who are not named therein, (is the King of Spain named?) must fight their way for Admission, if England should judge they are not interested Parties. I am astonished, that some who are deeply Concerned in this business, do not see how they are affronted. General Washington was not to be insulted thus by an et Cetera Address to a letter. He scorned to Open it and taught the then English Ministers better Manners; It is strange, that the Noble Conduct of our Great General does not occur to the minds of every One and that they do not Act Accordingly.
No, No Sir it is not for me to go to England in the present State of Affairs, My Duty and my Honour forbids such a Step.
The Manner which your Countrymen have of driving on through thick and through Thin and not minding little Obstructions to get to Market, is worth Attention, but what if they should stop a Moment to get rid of the Old or dead beasts and even delay their Journey a little while, to flog a vicious One who Kicks and gores, would they not thereby facilitate their Way and get sooner to their Jour­neys End. However your Countrymen I see will go on Stubbornly in their own, Old-Way—and may they come to a good Market at last.
Deane is at Spa, much admired by the English as a Shrewed Man.
Is there not, Sir, something Ominous in the loss of the Royal George?, they no sooner attempt to clean her foul bottom but she oversets. What a Number of whores sunk with Her!

I have the Honour of Being Sir your Excellencys Most Obedient Humble Servant
Edm: Jenings

